Title: From George Washington to Samuel Huntington, 25 April 1781
From: Washington, George
To: Huntington, Samuel


                        

                            
                            Sir
                            Head Quarters New Windsor 25th April 1781
                        
                        Since my letter of the 14th to your Excellency on the subject of an immediate supply of provision for Fort
                            Pitt, I have received the following intelligence, thro’ a good Channel, which makes the measures I then recommended more
                            indespensably necessary—"Colonel Conolly with his corps to proceed to Quebec as soon as possible, to be joined in Canada
                            by Sir John Johnson with a number of Tories and Indians said to amount to three thousand. His Route is to be by Buck Island—Lake Ontario and Vinango and his object is Fort Pitt
                            and all the adjacent posts. Conolly takes with him a number of Commissions for persons now residing at Pittsburg and
                            several hundred men at that place have agreed to join to make prisoners of Colo. Brodhead and all friends to America. His
                            (Conolly’s) great influence in that Country will, it is said, enable him to prevail upon the Indians and inhabitants to
                            assist the British in any measure" The latter part of this intelligence agrees exactly with a discovery which Colo.
                            Brodhead has lately made of a correspondence between persons at Fort Pitt and the Commandant of Detroit. Some of whom have
                            been seized by him. I have immediately transmitted the above to Colo. Brodhead and have directed him to secure or remove
                            every suspected person in the Vicinity of his post—The security of the Frontier of the State of Pennsylvania so
                            immediately depends upon the support of Fort Pitt, that I think the Executive cannot fail, upon a representation being
                            made to them, of taking measures to afford the proper succours, while the thing is practicable—upon the first appearance
                            of an enemy, the communication between the post and the settlements below will be intirely interrupted. I have the honor
                            to be &a. 
                        
                            
   the number must be exagerated. 

                        
                    